Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mary Adams on 08/25/2022.
The amended claims are listed below.
Claim 1: Change the recitation “and less than 25% of the purified allulose crystal product is smaller than 75 microns in size.” (lines 3 to 4) to “and one or more particles smaller than 75 microns in size in less than 25% by dry weight of the purified allulose crystal product.”.
Claim 11: Change the recitation “or a cosmetic” (last line) to “and a cosmetic”. 
Claim 12: Change the recitation “wherin the product” (line 2) to “wherein the product”. 
Claim 15: Change the recitation “and less than 25% of the purified allulose crystals are smaller than 75 microns in size.” (lines 3 to 4) to “and one or more particles smaller than 75 microns in size in less than 25% by dry weight of the purified allulose crystals.”

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/18/2022 has been entered. Claims 1-14 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 02/02/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/12/2022 is withdrawn.  Claims 15-23, directed to a massecuite comprising the purified allulose crystal of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 1-23 are currently under examination and allowed in this Office Action.   

Priority
This application is a DIV of 16/341,683 filed on 04/12/2019, now ABN, which is a 371 of PCT/US2017/058753 filed on 10/27/2017, which claims benefit of US Provisional Application No. 62/414,280 filed on 10/28/2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/414,280, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-23 recite “an average particle size of at least 100 microns”, “one or more particles smaller than 75 microns in size in less than 25% by dry weight of the purified allulose crystal product”, “an average particle size of at least 200 microns”, “an average particle size of at least 250 microns”, “an average particle size of from 250 to 350 microns”, “a bulk density greater than 30 lb/ft3”, “a bulk density greater than 35 lb/ft3”, “a well-defined three-dimensional shape”, “a chocolate product”, “ice cream”, and “yogurt”, which are not disclosed or supported by the prior-filed Application No. 62/414,280. Thus, the priority date of claims 1-23 is 10/27/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/23/2022 has been considered.

Withdrawn Claim Objections/Rejections
The objection of claims 11-14 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 04/12/2022, is withdrawn in view of amended claims.
The rejection of claims 11-14 under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 4 of the Non-Final Rejection mailed on 04/12/2022, is withdrawn in view of amended claim 11. Claims 12-14 depend from claim 11.
The rejection of claims 1-14 under 35 U.S.C. 102(a)(1) as being anticipated by Zhou, as set forth on pages 5 to 6 of the Non-Final Rejection mailed on 04/12/2022, is withdrawn in view of amended claim 1. Claims 12-14 depend from or reply on the allulose crystal product of claim 1.
The rejection of claims 1-14 under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., as set forth on pages 7 to 8 of the Non-Final Rejection mailed on 04/12/2022, is withdrawn in view of amended claim 1. Claims 12-14 depend from or reply on the allulose crystal product of claim 1.

Allowable Subject Matter
The amended claims 1, 10, 11, and 15 are allowed. Claims 2-9, depending from claim 1; claims 12-14, depending from claim 11; and claims 16-23, depending from claim 15, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A purified allulose crystal product, wherein the purified allulose crystal product has a purity of at least 90% by dry weight of the crystals, an average particle size of at least 100 microns, and one or more particles smaller than 75 microns in size in less than 25% by dry weight of the purified allulose crystal product; and claims 10, 11, and 15, directed to A tabletop sweetener (or A product for human and/or animal consumption; or A massecuite) comprising the purified allulose crystal (or product) of claim 1, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 04/12/2022, in which Zhou (WO 2016/012854, published on January 28, 2016) disclosed that crystalline allulose was grinded to obtain particle size (Ø) within the range of: 125 μm< Ø ≤ 250 μm, having mean volume diameter greater than 125 μm and equal to or lower than 250 μm (allulose [A2]); 250 μm< Ø ≤ 310 μm, having mean volume diameter greater than 250 μm and equal to or lower than 310 μm (allulose [A3]). These alluloses were put into the form of tablets. Allulose generally has purity equal to or greater than 90.0 %, more specifically ranging from 90.0 to 99.8 %, more specifically equal to or greater than 96.0 %, more specifically equal to or greater than 98.0 %, typically of between 98.0 and 99.8 %. The allulose preferably has a bulk density between 0.50 to 1.10 g/mL, preferably between 0.60 and 1.00 g/mL, preferably between 0.70 and 0.90 g/mL, even more preferably between 0.80 and 0.90 g/ml (page 14/26, lines 23-32; page 9/26, lines 3-5; page 8/26, lines 27-29). Preferably, the allulose is further used as a sweetener. A directly compressible composition comprising preferably at least 90%, typically between 90 and 99% allulose; or no more than 5 %, more preferably no more than 2 %, and most preferably 0 % of direct compression excipient other than allulose, said percentage being expressed in dry weight. Preferably the tablet is a sweet tablet. Other ingredients include: direct compression excipient other than allulose, for example (i) directly compressible sugar alcohols like directly compressible forms of sorbitol, mannitol, maltitol, xylitol, isomalt, lactitol, erythritol, (ii) directly compressible sugars like directly compressible forms of sucrose, dextrose, dextrates, lactose, (iii) microcrystalline cellulose, (iv) directly compressible minerals; granulating agents such as polyvinyl pyrrolidone, chemically modified cellulose, gum acacia, dextrose, glucose syrup, gelatin, maltodextrin, starch and starch derivatives, gum tragacanth; food additives, such as flavoring agents, for instance mint, honey, essential oils such as citrus, peppermint or eucalyptus, fruit flavors, acidulants such as citric acid, acidity regulators; colorants like mineral dyes, pigments or soluble colorants. The tablets can be coated, notably by regular spray-drying of a film-forming composition onto a moving bed of tablets (page 6/26, lines 16 to 17; page 9/26, lines 13-22; page 10/26, line 17; page 11/26, lines 1-24). Park et al. (US 2019/0246673, published on August 15, 2019 and PCT filed on September 19, 2017) disclosed Preparation of Salt-Coated Allulose Particles: Commercially available allulose crystals (C J Cheiljedang, purity: 99% or higher) were provided. In addition, based on the weight of the allulose crystals, 0.01 wt%, 0.1 wt %, or 1 wt % of sodium chloride was sprayed onto the allulose crystals. A sweetener composition comprises allulose and a salt. Specifically, allulose may be crystalline allulose, and more specifically crystalline allulose may be in a form coated with the salt. In one embodiment, the salt may be present in an amount of 0.1 parts by weight to 1 parts by weight, 0.5 parts by weight to 5 parts by weight, 0.5 parts by weight to 3 parts by weight, 0.5 parts by weight to 2 parts by weight, 0.5 parts by weight to 1.5 parts by weight, 0.5 parts by weight to 1 parts by weight, or 0.8 parts by weight to 1.2 parts by weight, relative to 100 parts by weight of the allulose.  In one embodiment, the sweetener composition has a mean aperture of 350 μm or more. In one embodiment, the sweetener composition has a bulk density of 69 g/100 ml or more. In one embodiment, the sweetener composition may further include any suitable sweetener other than allulose. Examples of the sweetener other than allulose may include rebaudioside A, fructose, glucose, maltose, lactose, and inverted sugar. In one embodiment, the sweetener composition may be used to provide sweetness to food, including confectionery, baking products, cereals, desserts, jams, beverages, chocolates, chewing gums, gumdrops, and ice creams. In one embodiment, the sweetener composition may further include flavouring agent, preservatives, stabilizers, antioxidants, or nutritional ingredients  (page 5/8, [0039-0042]; pages 3/8 to 4/8, [0009, 0011, 0013, 0015, 0017, 0020-0022]). However, the references did not teach or suggest the limitation “one or more particles smaller than 75 microns in size in less than 25% by dry weight of the purified allulose crystal”, required by claims 1, 10, 11, and 15. Additional search did not identify any 102 or 103 reference providing motivation to include the particles smaller than 75 microns in size in less than 25% by dry weight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623